Citation Nr: 1029634	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1967 
to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

In November 2007, the Veteran testified before an acting Veterans 
Law Judge of the Board via videoconferencing.  A transcript of 
the hearing has been associated with the claims folder.

In July 2009, the claim was remanded for further evidentiary 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2009, the Board also remanded a claim of service 
connection for residuals of a left leg wound.  By a rating 
decision in March 2010, however, the RO granted service 
connection for this disability.  Since the Veteran has not 
expressed disagreement with the rating assigned or the effective 
date for that award, this issue is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

A bilateral hearing loss disability was first identified many 
years after the Veteran's military service had ended, and has not 
been linked by competent medical evidence to service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2009); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing 
loss.  In the interest of clarity, the Board will initially 
discuss whether this claim has been properly developed for 
appellate review.  The Board will then address the claim on its 
merits, providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duty to Assist and Notify Provisions

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in March and May 2005, a rating 
decision in May 2005, and a statement of the case in March 2006.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the March 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical examination 
or to obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  In this case, a VA medical opinion 
was obtained.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Furthermore, the Board finds that if there is any deficiency in 
the notice to the Veteran or the timing of the notice it is 
harmless error because the appellant had a meaningful opportunity 
to participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was harmless).  

II.  Merits of the Claim

The Veteran claims that he developed bilateral hearing loss as a 
result of acoustic trauma during his military service.  For the 
reasons set forth below, the Board finds no basis to grant his 
claim.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus (i.e., link) between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss it must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases, such as organic disease of the nervous 
system, including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the record confirms that the Veteran has a current 
hearing loss disability according to VA standards.  Audiological 
evaluations performed in 1999 and 2009 showed a 40-decible loss 
or higher for several of the thresholds between 1000 and 4000 Hz.  
Therefore, the issue to be determined is whether this hearing 
loss disability is related to service, or became manifest to a 
compensable degree during the one-year period after service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").

The Veteran's DD Form 214 shows that he was awarded the Purple 
Heart Medal and the Combat Infantryman Badge.  Since these awards 
reflect that the Veteran engaged in combat with an enemy force, 
the Board will presume that he was exposed to acoustic trauma 
while on active duty.  In this regard, 38 U.S.C.A.           § 
1154(b) provides a relaxed evidentiary standard of proof with 
respect to the issue of an in-service injury for any injury 
alleged to have been incurred in combat.  See Collette v. Brown, 
82 F.3d 389 (1996).

However, even though acoustic trauma in service may be presumed 
under             38 U.S.C.A.§ 1154(b), the reduced evidentiary 
burden only applies to the question of service incurrence, and 
not to the question of whether the Veteran's current hearing loss 
disability is due to in-service acoustic trauma, which generally 
requires competent medical evidence.  See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  In other words, the Veteran must show that he 
his current hearing loss disability is related to his in-service 
acoustic trauma.   Unfortunately, this burden has not been met.

None of his service treatment makes any reference to hearing 
loss, either by complaint or objective clinical finding.  Of 
particular relevance, audiometric testing at his separation 
examination in December 1968 showed, in the right ear, a zero-
decibel loss at the 1000 and 2000 Hz level, and a 15-decibel loss 
at the 4000 Hz level.  Testing in the left ear showed similar 
findings except for a 10-decibel loss at the 4000 Hz level.  
Thus, in the absence of any hearing problems in service, his 
service treatment records provide highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Even though, as here, disabling hearing loss may not have been 
demonstrated during service, including at time of separation, a 
Veteran may nevertheless establish his entitlement to service 
connection for a current hearing loss disability by submitting 
evidence that his current disability is related to his military 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

In this case, however, no competent medical evidence indicates 
that the Veteran's current hearing loss disability is related to 
service.  The record shows that a hearing loss disability 
according to VA standards was first documented in an April 1999 
private audiological evaluation report, approximately 31 years 
after his separation from active duty.  This 31-year period or 
gap between the Veteran's separation from active duty and his 
first documented hearing loss provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Also significant is the fact that no competent medical evidence 
indicates that the Veteran's bilateral hearing loss disability is 
related to acoustic trauma in service.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  The Board acknowledges that a 
June 2005 VA outpatient treatment record notes the Veteran's 
complaint of "hearing loss . . . exposed to loud noise during 
military and in other occupations."  It appears, however, that 
the VA clinician merely recorded the Veteran's history of noise 
exposure in service without offering an independent medical 
opinion actually relating his hearing loss disability to his 
military acoustic trauma.  See Leshore, 8 Vet. App. at 409 
(holding that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence).  
Indeed, the Veteran himself told the VA clinician that he first 
noticed hearing loss in 1990, which is still 22 years after his 
separation from active duty.  See Maxson, supra.

But most fatal to the Veteran's claim is that a VA audiologist in 
September 2009 concluding that the Veteran's hearing loss is not 
related to service.  During the interview, the audiologist 
recorded the Veteran's complaints of gradual onset of hearing 
loss since service.  The audiologist also reviewed the claims 
file and recorded the Veteran's history of military noise 
exposure while working as a gun operator, as well as his history 
of post-service noise exposure while working as a heavy equipment 
operative.  The audiologist then opined that it was unlikely that 
the Veteran's hearing loss was caused by, or resulted from, his 
military service.  The audiologist explained that the Veteran's 
service treatment records, to include the pre-induction 
examination in January 1967 and the separation examination in 
December 1968, demonstrated that his hearing was within normal 
limits.  

Since this opinion was based on a review of the pertinent medical 
history and was supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim for service 
connection for bilateral hearing loss.  Simply stated, the VA 
audiologist applied valid medical analysis to the significant 
facts of this case in reaching her conclusion.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements that his hearing loss 
began in service.  At his November 2007 hearing, the Veteran 
testified that he was exposed to artillery and helicopter noise 
in service.  He also reported occupational noise exposure after 
service as a construction worker, but added that he wore hearing 
protection.   He therefore asserted that his current hearing loss 
disability is related to his military noise exposure. 

The Board acknowledges that the Veteran is competent, even as a 
layperson, to describe symptoms of impaired hearing since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well. Whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue.  Id.

Although the Veteran is competent to report that he first noticed 
hearing loss while on active duty, the Board must still weigh his 
lay statements against the medical evidence of record.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the etiology of the bilateral 
hearing loss to be credible, since his service treatment records 
make no reference to hearing loss, and the Veteran did not report 
impaired hearing until many years after his separation from 
active duty.  Also, the Veteran told a VA clinician in June 2005 
that he first noticed hearing loss in 1990 -  i.e., approximately 
22 years after service.  See Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, and inconsistency with other evidence of record).  

The Board does not find that the Veteran's lay statements lack 
credibility merely because they are unaccompanied by 
contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 
WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")  Rather, the Veteran's statements are found 
to be incredible because they are inconsistent with the evidence 
of record, including the service treatment records and the 
September 2009 VA audiological evaluation report.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
And as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this 
claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


